PER CURIAM.
Without passing on the merits, we reverse this order, and grant the motion to vacate the order of June 20, 1901, without costs, and without prejudice to the renewal of the motion for the appointment of a receiver, to be made before the judge as authorized by section 2464 of the Code of Civil Procedure. The order of June 20th appointing the receiver in supplementary proceedings was granted by the supreme court, and the injunction contained in it is broad enough to include the appellants as grantees in the deed of trust, and to justify their action in the premises.